Citation Nr: 0818332	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  

The record reveals that in May 2008 the veteran failed to 
report for a requested hearing before a Veterans Law Judge.  
Accordingly, the veteran's claim will be considered without 
the benefit of such hearing.  See 38 C.F.R. § 20.702(d).


FINDING OF FACT

The service-connected diabetes mellitus has not been shown to 
require treatment with insulin.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 20 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.


History and analysis

The veteran submitted his claim for service connection for 
diabetes mellitus in September 2004.  The December 2004 
Rating Decision on appeal granted the veteran service 
connection, and assigned an initial rating of 10 percent, 
effective from September 30, 2004.  A subsequent rating 
decision in July 2007 increased the rating to 20 percent, 
effective September 30, 2004.  The veteran seeks a rating in 
excess of 20 percent. 

The veteran submitted a doctor's statement dated in September 
2004 that indicated the veteran had been diagnosed with 
diabetes.  A VA examination in November 2004 revealed that 
veteran had been diagnosed with diabetes and that he was 
treated for the disease with diet and exercise.
 
The private treatment records of record from 1999 to 2005 do 
not reveal any need for insulin or oral hypoglycemic agents 
to control the diabetes.  The veteran is shown to be treated 
for the condition with diet and exercise.  

On VA examination in March 2007, it was noted that the 
veteran had initially treated his diabetes mellitus with diet 
and exercise but that recently he had gained the weight back 
and began treating with an oral hypoglycemic agent.  The 
examiner noted that current treatment for the veteran's 
diabetes included a diabetic diet and an oral hypoglycemic 
agent.  It was also noted that the veteran had a restriction 
on the ability to perform strenuous activities.  

For a higher, 40 percent, rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
on a restricted diet, and that he is restricted in his 
ability to perform strenuous activities, the record does not 
show that the veteran requires the use of insulin to treat 
his diabetes mellitus.  All the medical evidence of record 
reveals that the veteran controls his diabetes mellitus with 
oral hypoglycemic agents and diet.  Since the medical 
evidence indicates that insulin is not required for treatment 
of the veteran's diabetes mellitus, a 40 percent rating is 
not deemed warranted under DC 7913.


Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected diabetes mellitus does not 
more nearly approximate the criteria for a 40 percent 
evaluation than those for a 20 percent evaluation.  See 
Fenderson, supra.  In light of the above, a higher initial 
rating than 20 percent is not warranted.  38 C.F.R. § 4.7.

In light of the above, a higher initial rating is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a November 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
diabetes mellitus disability.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran VA medical examinations.  The VA also obtained 
private medical records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  The veteran has not indicated 
that there are any additional pertinent records to support 
the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


